On Motion to Dismiss.
Taliaferro, J.
The defendant being sued for one thousand dollars, the amount of four months rent of a certain building leased to the city by the plaintiffs at the rate of two hundred and fifty dollars per month, admitted the correctness of the claim but averred that the city, in order to use the leased building, was compelled to expend the sum of two hundred and seventy-five dollars in repairs on the roof, the plain*292tiffs having refused to make the repairs after being requested to do so. The court below rendered judgment for the whole sum claimed. The defendant appealed. The motion to dismiss is on the ground that the defendant in substance confessed judgment for the greater part of the debt, leaving in contestation only the sum of two hundred and seventy-five dollars, an amount not within the jurisdiction of the appellate court. The motion must prevail. C. P. 567. 5 Rob. 447. 4 An. 407.
It is ordered that the appeal be dismissed at costs of the appellant.